—Appeal from a judgment of the Supreme Court (Malone, Jr., J.), entered August 27, 2002 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner has reappeared before the Board of Parole since the parole release determination giving rise to this proceeding and his request for parole release has again been denied. Given petitioner’s subsequent appearance before the Board, the instant matter is now moot and must be dismissed (see Matter of Davis v Keane, 290 AD2d 763, 763 [2002]).
Cardona, P.J., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.